Citation Nr: 0801353	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-28 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  What evaluation is warranted for residuals of pulmonary 
sequestration, status post lobectomy, from September 27, 
2002?

2.  What evaluation is warranted for gout of the knees, right 
ankle, and right wrist from September 27, 2002?

3.  What evaluation is warranted for anemia from September 
27, 2002?


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs




ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
September 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO).  The case was certified to the 
Board by the Baltimore, Maryland, RO. 


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A (West 2002), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2007), provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

With respect to the claims at issue, there is nothing in the 
record that satisfies the notification requirements of the 
VCAA.

Additionally, over four years has elapsed since the veteran's 
last VA Compensation and Pension examinations were conducted 
in April 2003.  In order to assess the current severity of 
his residuals of pulmonary sequestration and anemia a more 
contemporary examination is indicated.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).

Accordingly, this case is REMANDED for the following actions:

1.  The appellant should be provided 
the notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit 
all pertinent evidence in his 
possession.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Thereafter, the RO should schedule 
the veteran for an appropriate VA 
medical examination to determine the 
severity of his pulmonary 
sequestration, status post lobectomy.  
This examination must include a review 
of the claims file.  The examiner must 
conduct pulmonary function tests that 
include FEV-1, FVC, and DLCO(SB) ratios 
as well as the maximum oxygen 
consumption (measured in ml/kg/min); 
values for each must be obtained and 
reported or the examiner must indicate 
why a particular test was not 
clinically indicated.  Further, after a 
review of the relevant outpatient 
treatment records the examiner must 
indicate whether the veteran requires 
outpatient oxygen therapy, and address 
whether the appellant has pulmonary 
hypertension, cardiac pathology, and/or 
any episodes of acute respiratory 
failure which are related to his 
pulmonary sequestration, status post 
lobectomy.  The rationale for all 
opinions expressed should also be 
included in the report of this 
examination.

4.  The RO should then make 
arrangements for the veteran to be 
afforded a VA examination to determine 
the current nature and severity of his 
service-connected anemia.  The claims 
folder must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  The 
examination must include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment, 
specifically to include blood studies 
to determine the appellant's current 
hemoglobin and hematocrit levels.  A 
complete description of all 
symptomatology associated with the 
disabilities should be provided.

5.  The appellant is hereby notified 
that it is his responsibility to report 
for all examinations and to cooperate 
in the development of the claims, and 
that the consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claims. 38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the 
appellant does not report for any 
ordered examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  The RO should then undertake any 
other development it determines to be 
warranted.  Thereafter, the RO should 
readjudicate the veteran's claims based 
on a de novo review of the record.   If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond 
before the case is returned to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


